373 Mich. 589 (1964)
130 N.W.2d 404
ROBBINS
v.
EVENING NEWS ASSOCIATION.
Calendar No. 67, Docket No. 50,508.
Supreme Court of Michigan.
Decided October 5, 1964.
*590 Jesse H. Butler, for plaintiff.
Butzel, Eaman, Long, Gust & Kennedy (Rockwell T. Gust, Jr., and Joseph Pawl, of counsel) for defendants.
KELLY, J.
Plaintiff alleges that defendants, libeled him a few days before the 1960 general election by publishing on the editorial page of the Detroit News the following:
"Every time John D. Dingell, Democratic incumbent, gets re-elected we keep hoping he will live up to his potential for better service. Maybe, if re-elected, he will this time. In any event we cannot indorse his opponent, Robert J. Robbins, a Republican who represents the thinking of the ultra old guard group which complains that President Eisenhower has made socialism respectable."
The trial judge granted defendants' motion for a summary judgment, and the only question that must be decided by this Court is whether, accepting all well-pleaded facts as being true, the article so published is capable in law of a defamatory meaning. Plaintiff has not alleged any innuendoes nor pleaded any special damages, and so must thereby contend that this is a case of libel per se. See 33 Am Jur, Libel and Slander, § 5, pp 39-41.
The wide latitude given to a writer or speaker in expressing opinions in regard to one who becomes a candidate for public office has been recognized in this State for many years, as is evidenced by the *591 following from Belknap v. Ball, 83 Mich 583, 588 (11 LRA 72, 21 Am St Rep 622):
"Criticism is a discussion, or, as applicable in libel cases, a censure, of the conduct or character or utterances of the person criticised. When one becomes a candidate for public office he thereby deliberately places these before the public for their discussion and consideration. They may be criticised according to the taste of the writer or speaker, and the law will protect them in so doing, provided that in their statements of or reference to the facts upon which their criticisms are based they observe an honest regard for the truth. In such a discussion the law gives a wide liberty. Within this limit public journals, speakers upon the hustings, and private individuals may express opinions, and indulge in criticisms upon the character or habits or mental and moral qualifications of official candidates. Cooley, Torts, p 217. This is the freedom of the press guaranteed by the Constitution, a freedom necessary for the protection of the liberties and the proper enlightenment of the people."
This wide latitude was again expressed by this Court in Smurthwaite v. News Publishing Co., 124 Mich 377, 384, as follows:
"These publications were discussions of the matters involved in the election, and of the fitness of the candidates for the offices for which they sought election. A good deal of latitude must be allowed to newspapers and individuals in discussions of this character. The rule is so fully stated in recent cases that we content ourselves with calling attention to them. Belknap v. Ball, 83 Mich 583 (11 LRA 72, 21 Am St Rep 622); Dunneback v. Tribune Printing Co., 108 Mich 75; Eikhoff v. Gilbert, 124 Mich 353 (51 LRA 451)."
Applying and readopting the above-mentioned decisions of this Court, we conclude that the trial *592 court properly granted defendants' motion for summary judgment.
Affirmed. Costs to appellees.
KAVANAGH, C.J., and DETHMERS, BLACK, SOURIS, SMITH, O'HARA, and ADAMS, JJ., concurred.